Citation Nr: 0029810	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.  

2. Entitlement to service connection for a cardiovascular 
disorder.  

3. Entitlement to service connection for a chronic 
respiratory disorder.  

4. Entitlement to special monthly pension on account of the 
need for the aid and attendance of another, or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decisions by the San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
psychiatric, cardiovascular and respiratory disorders and 
entitlement to special monthly pension benefits.  


FINDINGS OF FACT

1. A passive aggressive personality disorder is a personality 
disorder which is not a disability for VA compensation 
purposes.

2. The veteran's current psychiatric disorder is not of 
service origin.

3. The claimed respiratory disorder is not of service origin.

4. The veteran's current cardiovascular disorder was not 
manifested during service or within a year thereafter.

5.  The veteran has been rated permanently and totally 
disabled for pension purposes.  

6. The veteran's primary disabilities are service connected 
hypertrophic tonsils, rated noncompensable; and non-
service connected atypical psychosis, 70 percent 
disabling; hypertension, rated 20 percent disabling; 
atrial fibrillation, rated 10 percent disabling; and 
conjunctivitis, a lung condition, refractive error, 
headaches, pharyngitis, and exogenous obesity, all rated 
as noncompensable.  

7.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

8.  The veteran is not a patient in a nursing home.

9.  The veteran's disabilities do not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and do not render him 
vulnerable to the hazards and dangers incident to his 
environment.

10.  The veteran's disabilities do not meet the percentage 
requirements for housebound benefits.  

11.  The veteran's disabilities do not substantially confine 
him to his dwelling or the immediate premises.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or 
aggravated by active military service nor may a psychosis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.307. 3.309 (2000).

2. A cardiovascular disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2000).

3. A chronic respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

4. The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person or 
on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a psychosis and hypertensive 
cardiovascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
A personality disorder is not a disease or injury within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

38 U.S.C.A. § 5107(a) was recently revised.  38 U.S.C.A. § 
5107(a) now provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.

(b)  The Secretary shall consider all evidence and material 
of record in a case before the Department with respect to 
benefits under laws administered by the Secretary and shall 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.

(c) Except when otherwise provided by this title or by the 
Secretary in accordance with the provisions of this title, a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of proof.  
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

The evidence shows that the RO has made requests to obtain 
additional information.  The Board is satisfied that all 
pertinent evidence is of record and the duty to assist has 
been met.  

Factual Background

A review of the record reflects that the complete service 
medical records apparently are not on file.  When complete 
service medical records are unavailable, the obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The available service 
medical records show that the veteran was evaluated at a 
mental hygiene clinic.  A September 1967 statement is to the 
effect that the veteran had a passive aggressive personality 
disorder, chronic, severe, manifested by inadequacy to express 
negative feelings.  It was further stated that this disorder 
did not occur in the line of duty and existed prior to 
service.  

The veteran was seen on several occasions for respiratory 
complaints, diagnosed as a cold, sore throat, upper 
respiratory infection, and viral pharyngitis.  In April 1968 
he was seen at the dispensary for a sore throat and cough 
which had been present for months.  He complained of a spot on 
his chest.  A chest plate showed apparent shadows at the upper 
mediastinum and several calcifications both lungs. He was 
referred to radiology.  At that time chest x-rays were 
interpreted as showing normal heart and lungs.  The May 1969 
separation examination clinically evaluated all pertinent 
systems as normal.  His blood pressure was 115/63.  A chest x-
ray was negative

An examination was conducted by VA in September 1972.  At that 
time, the veteran had no complaints of heart, lung, or 
psychiatric disability and no cardiovascular problem was 
found.  Examinations of the respiratory and cardiovascular 
systems and psychiatric condition showed no abnormality.  His 
blood pressure was 110/70.  A chest x-ray showed no 
abnormality. 

The veteran was hospitalized at a VA facility in Philadelphia 
in August 1994 for depression.  It was remarked that he was a 
poor historian.  He reported episodes of depression for many 
years.  He reported suicidal ideation and auditory 
hallucinations.  There was no history of treatment.  He 
apparently had been hospitalized in Puerto Rico years ago for 
questionable psychiatric problems.  An examination of the 
respiratory system showed no abnormality.  While hospitalized 
he experienced atrial fibrillation.  The discharge diagnoses 
were atrial tachycardia and an atypical psychosis. 

The veteran was hospitalized at a VA facility in July 1995 for 
cardioconversion.  A hearing was held at the RO in August 
1997.  At that time the veteran indicated that he had been 
hospitalized at Ft. Jackson and in Panama for his psychiatric 
problems.  He indicated that he received treatment for his 
psychiatric disorder at the VA facility in San Juan beginning 
in 1972.  He testified that he was treated during service for 
heart and lung problems.  

A VA examination in January 1998 showed diagnoses of arterial 
hypertension and exogenous obesity.  A VA psychiatric 
examination was conducted in January 1999.  The medical 
history reflects that the veteran had been hospitalized in 
Philadelphia in 1990.  An acquired psychiatric disorder was 
not diagnosed.  

In July 1997 the RO requested the VA medical facility in San 
Juan to furnish the medical records from 1969 to the present.  
Subsequently received were VA outpatient treatment records.  
These records show he was seen in January 1995 for an anxiety 
disorder.  It was remarked that he was status post myocardial 
infarction.  He was evaluated in October 1995 for nerves.  The 
diagnoses included atrial fibrillation.  He was seen in 
January 1999 for depression.

In response to a request by the RO, the National Personnel 
Records Center in June 1999 informed the RO that the service 
medical records had been forwarded to the RO in 1972.  During 
a hearing at the RO in October 1999 the veteran and his mother 
testified regarding the claim for special monthly pension 
benefits.

Psychiatric Disorder

The veteran's statements and testimony describing symptoms of 
a disease or disability are considered to be competent 
evidence.  However, a layperson is not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the veteran was diagnosed with a personality 
disorder in September 1967.  This is not a disability for 
which service connection may be granted.  Additionally, at 
the time of the separation examination and the 1972 VA 
examination no pertinent abnormality was reported.  The first 
postservice clinical evidence of a psychiatric disorder was 
many years after service.  A psychosis was diagnosed at a VA 
facility in 1994.  There is no medical evidence which relates 
his psychiatric disorder, currently diagnosed as depression 
to his service nor does the evidence show the presence of a 
psychosis within one year following his relates.  It is the 
judgment of the Board that the preponderance of the evidence 
is against the veteran's claim.  The evidence is not in 
equipoise.  Thus consideration of the benefit of the doubt 
doctrine is not appropriate.  

Cardiovascular Disorder

The service medical records, to include the separation 
examination, reflect no complaint or finding diagnostic of a 
cardiovascular disorder.  Additionally, the VA examination in 
1972 showed no cardiovascular abnormality.  The first post 
service clinical evidence of a cardiovascular disorder was in 
1994 when the veteran was hospitalized at a VA facility.  The 
pertinent diagnosis was atrial tachycardia.  This is many 
years following his release form active duty.  There is no 
medical evidence of record relating his current 
cardiovascular disease to service nor does the evidence show 
that his cardiovascular disorder was manifested within one 
year following service.  Accordingly, it is the judgment of 
the Board that the preponderance of the evidence is against 
the veteran's claim.  The evidence is not in equipoise.  
Thus, consideration of the benefit of the doubt doctrine is 
not appropriate.

Chronic Respiratory Disorder

The service medical records show that the veteran was treated 
on several occasions for upper respiratory infections.  He 
was evaluated in April 1968 for a cough which had been 
present for several months and abnormal findings in the lungs 
shown by chest plate.  He complained of a spot on his chest.  
However, the follow-up chest x-rays showed no pathology 
involving the lungs.  Additionally, the separation 
examination and the 1972 VA examination, both of which 
included chest x-rays, showed no evidence of a respiratory 
disorder.  Furthermore, there is no current medical evidence 
of a chronic respiratory disability.  After reviewing the 
record it is the judgment of the Board that the preponderance 
of the evidence is against the veteran's claim.  The evidence 
is not in equipoise.  Thus, consideration of the benefit of 
the doubt doctrine is not appropriate.

II.  Special Monthly Pension

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1995.  The most recent disability rating 
of record, dated in May 1998, lists his disabilities as 
follows: hypertrophic tonsils, rated noncompensable; atypical 
psychosis, rated 70 percent disabling; arterial hypertension, 
rated 20 percent disabling; atrial fibrillation, rated 10 
percent disabling; and conjunctivitis, a lung condition, 
refractive error, headaches, pharyngitis, and exogenous 
obesity, all rated noncompensable.  

The veteran was treated at a VA outpatient clinic in October 
1995 for atrial fibrillation and anxiety.  

An examination to evaluate the need for the regular aid and 
attendance of another was conducted by VA in January 1998.  
At that time the veteran indicated that he suffered from high 
blood pressure, elevated serum cholesterol levels and had a 
heart arrhythmia for which he received medication.  He was 
not hospitalized, bedridden or blind.  It was reported that 
on a typical day he often walked on the beach after meals.  

The examination showed him to be well developed, well 
groomed, and obese.  His gait was normal.  Blood pressure 
readings were 150/108, 144/110, and 136/110.  There were no 
restrictions on the use of his upper or lower extremities.  
It was noted that the veteran could carry out activities of 
daily living as well as the needs of nature without 
assistance.  He walked well with adequate propulsion and 
balance.  There were no limitations of motion or deformities 
of the spine.  The veteran could ambulate for an undetermined 
distance without difficulty and could leave his home at will.  
The diagnoses on physical examination were arterial 
hypertension and exogenous obesity.  On psychiatric 
evaluation, no diagnosis of a psychiatric disorder was made.  

Hearings were held at the RO in August 1997 and October 1999.  
During the October 1999 hearing the veteran stated that he 
received heart medication from the VA.  He indicated that he 
lived in his mother's house.  His mother testified that the 
veteran had to be reminded to eat, to change his clothes, and 
to take his medication.  She stated that when he went to town 
someone always accompanied him.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable. 38 
U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(2000).  The veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance includes 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or if the veteran is a patient in a nursing 
home because of incapacity; or if the veteran establishes a 
factual need for aid and attendance. 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(b), (c) (2000). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  

For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2000).

A veteran is deemed housebound and therefore entitled to 
increased pension benefits, if he is not in need of regular 
aid and attendance, but has a single permanent disability 
rated 100 percent disabling and has additional disabilities 
independently ratable at 60 percent or more under VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2000), or is "permanently housebound" by reason of 
disability.  The "permanently housebound" requirement is met 
when the veteran is substantially confined to his dwelling 
and the immediate premises, and the disability is reasonably 
certain to continue throughout his life. 38 C.F.R. § 3.351(d) 
(2000).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under present criteria.  

It has not been suggested that the veteran is blind, 
bedridden or is a patient in a nursing home.  He is able to 
ambulate and takes daily walks along the beach.  The evidence 
does not show that he is unable to perform the functions 
required in day-to-day living.  No abnormality that 
interferes with his ability to care for himself is currently 
demonstrated.  Under these circumstances, the need for the 
aid and attendance of another person has not been shown.  

The record shows that the veteran is not substantially 
confined to his dwelling and the immediate premises.  
Therefore, for entitlement to housebound benefits, he must 
qualify on the basis of rating criteria, a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  However, he has no single disability 
ratable as 100 percent disabling under regular schedular 
criteria.  Therefore, he does not qualify for housebound 
benefits.  Under these circumstances, the claim is denied.  


ORDER

The claims for service connection for a cardiovascular 
disorder, a chronic respiratory disorder, and a psychiatric 
disorder are denied.  Entitlement to special monthly pension 
on account of the need for the aid and attendance of another 
or on account of being housebound is denied.  




		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -




- 8 -


